ORFINGER, Judge,
concurring and dissenting in part.
Perhaps, as the majority opinion suggests, there was no basis for rehabilitative alimony, but there is evidence of a disparity of earnings and that the wife does require some financial assistance which the husband has the ability to pay. This would indicate that permanent alimony would have been the more appropriate form in which to make the award, but the wife does not raise this contention. Since the evidence supports an award, I do not find an abuse of discretion on the part of the trial judge in awarding alimony, albeit in the incorrect form. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980). In all other respects, I concur with the majority opinion.